Order filed October 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00568-CV
                                   ____________

                   WILLIAM DEXTER LUCAS, Appellant

                                         V.

          CARRINGTON MORTGAGE SERVICES, LLC, Appellee


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-065346

                                    ORDER

      The notice of appeal in this case was filed July 18, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before November 15, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Chief Justice Frost and Justices Wise and Hassan.